DETAILED ACTION
Allowable Subject Matter
Claims 4-7, 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2017/0364763 A1 to Jin et al (“Jin”) in view of US Patent Pub. 2017/0097702 A1 to Chang et al (“Chang”).
As to claim 1, Jin discloses suggests an electronic device (See Fig. 4) comprising: 
a transparent panel (160) in which a plurality of transparent light-emitting elements is disposed (See Fig. 1A; Jin discloses a display panel 165 including a plurality of pixel structures comprising sub-pixels and a transparent parts.); and 
an imaging sensor (180) that is disposed under a partial region of the transparent panel, and images, via the transparent panel, an object which is in (¶ 0062; See also Fig. 1.).  
Jin fails to disclose wherein the transparent panel includes a lattice-shaped structural member that separates the plurality of light-emitting elements from each other.  
Chang discloses a transparent panel wherein the transparent panel includes a lattice-shaped structural member that separates the plurality of light-emitting elements from each other (See Fig. 2; Chang discloses transparent light emitting regions 150 definted by the square lattice structure.).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Jin with the teachings of Chang wherein the transparent panel includes a lattice-shaped structural member that separates the plurality of light-emitting elements from each other, as suggested by Chang thereby similarly using known configurations for arranging light emitting elements within fingerprint sensing devices in the prior art.  
As to claim 8, Jin discloses further comprising an illumination light source that is disposed at an outside of the partial region of the transparent panel, and emits illumination light when imaging is performed by the imaging sensor (See Fig. 9B; Jin discloses pixels which emit light and are reflected by the object 901 and directed towards the fingerprint sensor 180.).  
As to claim 9, Jin discloses wherein the object is a portion of a living body (¶ 0062), and the electronic device further (See Fig. 13, 100) comprises an authentication processor (120; Fig. 14, 125) that performs biometric 
As to claim 10, Jin discloses wherein the portion of the living body is a finger, and the authentication processor performs fingerprint authentication as the biometric authentication (¶ 0062).  

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2017/0364763 A1 to Jin et al (“Jin”) in view of US Patent Pub. 2017/0097702 A1 to Chang et al (“Chang”), and further in view of US Patent Pub. 2019/0125221 A1 to Kobayashi et al (“Kobayashi”).
As to claim 2, Jin in view of Chang fails to disclose wherein the imaging sensor includes an imaging element, and a microlens array in which a plurality of microlenses is disposed, the microlens array collecting light from the object toward the imaging element by each of the plurality of microlenses.  
Kobayashi discloses an imaging apparatus (See Fig. 4) wherein the imaging sensor includes an imaging element (123), and a microlens array (121) in which a plurality of microlenses is disposed, the microlens array collecting light from the object toward the imaging element by each microlens of the plurality of microlenses.  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Jin in view of Chang with the teachings of Kobayashi wherein the imaging sensor includes an imaging element, and a 
As to claim 3, Kobayashi discloses wherein the imaging sensor further includes a light guide plate (See Fig. 4, 124) which includes a plurality of light guide paths respectively corresponding to the plurality of microlenses, the light guide plate bringing the light collected by each microlens of the plurality of microlenses to the imaging element by each light guide path of the plurality of light guide paths (¶ 0099).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.